     Case 2:12-cv-00601-ROS Document 3907 Filed 05/24/21 Page 1 of 12



 1   Daniel P. Struck, Bar No. 012377
     Rachel Love, Bar No. 019881
 2   Timothy J. Bojanowski, Bar No. 022126
     Nicholas D. Acedo, Bar No. 021644
 3   STRUCK LOVE BOJANOWSKI & ACEDO, PLC
     3100 West Ray Road, Suite 300
 4   Chandler, Arizona 85226
     Telephone: (480) 420-1600
 5   Fax: (480) 420-1695
     dstruck@strucklove.com
 6   rlove@strucklove.com
     tbojanowski@strucklove.com
 7   nacedo@strucklove.com
 8   Attorneys for Defendants
 9
                              UNITED STATES DISTRICT COURT
10
                                     DISTRICT OF ARIZONA
11
     Victor Parsons, et al., on behalf of themselves     NO. 2:12-cv-00601-ROS
12   and all others similarly situated; and Arizona
     Center for Disability Law,
13                                                        DEFENDANTS’ RESPONSE TO
                                           Plaintiffs,      PLAINTIFFS’ MOTION TO
14                 v.                                    ENFORCE THE COURT’S ORDER
                                                           RE: DURATION OF MENTAL
15   David Shinn, Director, Arizona Department of            HEALTH ENCOUNTERS
     Corrections; and Richard Pratt, Interim                      (Dkt. 3901)
16   Division Director, Division of Health Services,
     Arizona Department of Corrections, in their
17   official capacities,
18                                       Defendants.
19
            Defendants are in compliance with the Court’s February 24, 2021 Order. Plaintiffs
20
     are aware of this as Defendants have kept them apprised as to its implementation. Despite
21
     this knowledge, Plaintiffs filed a motion requesting that the Court order Defendants to do
22
     what they are already doing. Plaintiffs did not meet and confer with Defendants before
23
     filing their Motion. This practice is ineffective as it wastes attorney and judicial resources
24
     and unnecessarily increases fees and costs.
25
            Plaintiffs’ Motion should be denied. Defendants also request that the Court order
26
     the parties to meet and confer prior to filing future motions, as outlined in the Stipulation.
27
     (Dkt. 1185 at ¶ 30.)
28
     Case 2:12-cv-00601-ROS Document 3907 Filed 05/24/21 Page 2 of 12



 1   I.     Background & Introduction
 2         A.        Procedural History of Monitoring “Seen” PMs.
 3          Dr. Stern’s October 2, 2019 report opined that, “[i]n most cases, when viewed in the

 4   context of the patient’s overall care for the acute problem, the fact that the visit was short

 5   was not, in and of itself, problematic.” (Dkt. 3379 at 29, emphasis in original). According

 6   to Dr. Stern:

 7                   This is so because very often during watch, the purpose of the
                     visit is rather narrow: to determine if the patient has had any
 8                   significant change since the previous visits. This can be true
                     even for a visit during which the mental health professional
 9                   decides that a patient can be advanced to a less intense level of
                     watch.
10
                     For example, if a patient has been determined to be improved
11                   and stable over several days of constant watch and can
                     appropriately be advanced to 10-minute watches if the
12                   improvement has been sustained, a short visit can conceivably
                     be adequate for determining that sustained improvement.
13                   Short visits may also be appropriate when the visit is conducted
                     at cell-front (i.e., the patient declines to be taken to an
14                   examination room) because this is a non-confidential setting
                     and in-depth conversations either risk violating the patient’s
15                   right to privacy, or engender stilted or less-than-frank
                     information from the patient. Finally, longer visits may be
16                   contraindicated in patients on watch because if they are
                     agitated and uncooperative – a not-uncommon situation in
17                   this acute setting – pressuring the patient to participate in a
                     longer engagement may cause their agitation to escalate.
18
     (Id. at 29–30, emphasis added.)
19
            With respect to non-watch related “seen” PMs, Dr. Stern opined that:
20
                     The good intentions of these PMs to set a minimal visit
21                   frequency in a variety of situations, has had the unintended
                     consequence of forcing visits to be scheduled, even when
22                   they are not needed. Indeed, in the typical clinical setting, the
                     frequency of mental health visits is determined on a case-
23                   by-case basis that flows from the clinician’s clinical
                     assessment, informed by input from the patient. A number of
24                   mental health professionals at ADC informed me of
                     unnecessary visits that they would not have scheduled but for
25                   the requirements of the Stipulation. It is not surprising – nor
                     inappropriate – if those visits are exceedingly short.
26
                     Setting a minimally acceptable length of time for visits
27                   would likely cause an [sic] negative unintended
                     consequence. For situations when a short visit is clinically
28                   appropriate, professionals would feel obligated to lengthen the

                                                     2
     Case 2:12-cv-00601-ROS Document 3907 Filed 05/24/21 Page 3 of 12



 1                 visit to satisfy the PMs. At best this would unnecessarily waste
                   resources; at worst it could agitate a patient who wanted to be
 2                 left alone.
 3   (Id. at 30, emphasis added.)

 4          To address the concern that some visits may be too short, however, Dr. Stern

 5   recommended that monitors engage in a subjective inquiry when determining whether

 6   encounters monitored for “seen” PMs comply with the Stipulation. (Id. at 33–34.)

 7          On February 12, 2020, the Court determined that it would “make more sense to allow

 8   clinical judgment to guide the assessment of particular visits. That is, if a mental health

 9   professional believed a visit of only one minute was clinically appropriate given the unique

10   circumstances . . . such a visit would comply with the PMs.” (Dkt. 3495 at 8.) “[T]o avoid

11   the imposition of a bright line rule that may result in unintended consequences,” the Court

12   ordered the parties to confer and submit a joint statement outlining their proposals for future

13   monitoring of “seen” PMs. (Id. at 9.) Contrary to Dr. Stern’s recommendations, Plaintiffs

14   proposed that: (1) minimum lengths be imposed for “seen” PMs; (2) sessions lasting less

15   than their proposed minimum length be counted complaint only if the clinician documents

16   repeated attempts to engage with the patients, a detailed assessment including risk of self

17   harm or suicide, the length of the session, and the reasons why the session was shorter than

18   they proposed; (3) ADCRR track and report the number of encounters that fall short of their

19   proposed minimum length of time; and (4) ADCRR adopt a plan to reduce cell-front

20   encounters. (Dkt. 3507 at 5–6.)

21          To avoid a bright-line rule and instead ensure that clinical judgment and meaningful

22   interaction guide the assessment, Defendants and their expert, Dr. Penn, suggested that if

23   an encounter is longer than the minimum length of time, the objective measuring methods

24   in place should apply. (Id. at 8.) If, however, an encounter is shorter than the minimum

25   length, “a mental health clinician shall exercise clinical judgment to determine if the length

26   was meaningful and appropriate in the context of the patient’s overall care.” (Id.) If the

27   mental health clinician determines the contact was not clinically appropriate, the contact is

28

                                                    3
     Case 2:12-cv-00601-ROS Document 3907 Filed 05/24/21 Page 4 of 12



 1   marked non-compliant. If the mental health clinician determines the patient’s contact was
 2   clinically appropriate, the contact is marked compliant.
 3   (Id.)
 4           On March 11, 2020, the Court rejected Plaintiffs’ proposal and largely adopted
 5   Defendants’:
 6                  The Court rejects Plaintiffs’ request to go beyond Dr. Stern’s
                    recommendations and require shorter visits be deemed
 7                  acceptable only under “extraordinary circumstances.”
 8                  The Court also rejects Plaintiffs’ request that Defendants “track
                    and report” visits that are less than the minimum and that
 9                  Defendants be required “to implement a plan to reduce the
                    number of mental health encounters with patients on watch that
10                  are conducted at cell-front to no more than 10% of the total
                    number of such encounters.”
11
     (Dkt. 3518 at 3–4.) The Court noted, “there is no requirement in the Stipulation for such
12
     action.” (Id. at 4.)
13
             On August 14, 2020, Plaintiffs filed a Motion to Enforce, requesting the Court
14
     reconsider its ruling and require: (1) the “meaningful and appropriate” determination be
15
     made by a psychiatrist; (2) that the psychiatrist review specific records when making the
16
     determination; and (3) Defendants to report to the Court the percentage of encounters that
17
     fell short of the minimum durations. (Dkt. 3694 at 14–15.) On February 24, 2021, the
18
     Court granted Plaintiffs’ Motion.
19
             B.     Implementation of the Court’s February 24, 2021 Order.
20
             On February 25, 2021, ADCRR was provided a copy of the Court’s February 24,
21
     2021 Order, which (among other things) required that a psychiatrist must make the
22
     determination whether a mental health encounter that is shorter than the required minimum
23
     duration is nonetheless “meaningful and appropriate in the context of the patient’s overall
24
     care.” See Exhibit 1 (Declaration of Dr. Stallcup at ¶ 12.) Additionally, it ordered that the
25
     psychiatrist must:
26
                    review in their entirety the eOMIS records for the patient’s last
27                  five mental health encounters (not including the weekly rounds
                    required by PM 93), as well as the eOMIS records for any ICS
28                  involving the patient in the previous six months. The evaluator

                                                    4
     Case 2:12-cv-00601-ROS Document 3907 Filed 05/24/21 Page 5 of 12



 1                 shall also review the patient’s currently operative mental health
                   treatment plan. The evaluator shall then document in writing his
 2                 or her reasons for determining that the encounter length was, or
                   was not, meaningful and appropriate in the context of the
 3                 patient’s overall care.
 4   (Id.)

 5           This Order significantly changed how “encounters” had been measured since the

 6   inception of the Stipulation—by changing both the type of individual who qualified to

 7   conduct the review and the volume of records required to be reviewed. (Id. at ¶ 13.) Prior

 8   to this Order, and in accordance with Dr. Stern’s recommendations and the Court’s previous

 9   orders, the “meaningful and appropriate” review was conducted by a “mental health

10   clinician,” which the Stipulation defines as a psychologist or psychology associate. (Id. at

11   ¶ 14.) With respect to document review, prior to the Order, mental health clinicians

12   reviewed any documents they believed were pertinent to determine whether an encounter

13   was “meaningful and appropriate.” (Id. at ¶ 15.) The type and number of documents

14   reviewed depended on the encounter and inmate. (Id.)

15           Upon receipt of the Order, Defendants discussed, analyzed, and researched how to

16   comply with it, as ADCRR does not employ any psychiatrists.            (Id. at ¶ 16.)   Such

17   discussions included the ability to recruit and hire a psychiatrist whose duties and

18   responsibilities would be limited to administrative document review rather than hands-on

19   clinical experience. (Id.) Indeed, the purpose of the “meaningful and appropriate” review

20   is to determine, from a mental health standpoint, whether the length of an encounter is

21   meaningful and appropriate in the context of the patient’s overall care. (Id.) The purpose

22   is not to view the encounter from the lens of a psychiatrist who prescribes medications.

23   (Id.) Psychiatrists are already difficult to come by. (Id. at 17.) Recruiting a psychiatrist

24   who did not want to practice psychiatry, would be even more difficult.                  (Id.)

25   Additionally, ADCRR discussed the ability to pay a psychiatrist to conduct this review.

26   (Id.) The average psychiatrist’s salary is $300,000 a year. (Id.) Prior to the Court’s Order,

27   ADCRR employed two full-time mental health clinicians whose sole responsibility was to

28   conduct “meaningful and appropriate” reviews. (Id. at 18.) Due to the voluminous number

                                                   5
     Case 2:12-cv-00601-ROS Document 3907 Filed 05/24/21 Page 6 of 12



 1   of records the Court’s February 24, 2021 Order requires the reviewer to review, ADCRR’s
 2   Mental Health Program Director, Dr. Stallcup, estimates it would take double the time and
 3   manpower to complete the “meaningful and appropriate” review. (Id. at 19.) This would
 4   require ADCRR to hire four psychiatrists and cost approximately $1.2 million a year. (Id.)
 5            After weeks of strategizing how to implement the psychiatrist-review requirement
 6   of the Court’s February 24, 2021 Order, ADCRR determined it could not be done. (Id. at
 7   20.)     As such, it was forced to eliminate the “meaningful and appropriate” review and
 8   impose minimum durations. (Id.) The Court originally rejected Plaintiffs’ request to
 9   impose minimum durations, due to the risk of creating the negative unintended
10   consequences described above.       Plaintiffs knew by convincing the Court to require
11   psychiatrists to conduct the review, it would be too expensive for Defendants to conduct,
12   which would get Plaintiffs what they originally requested—minimum durations.
13               As a result, the Court’s presumptive minimums became actual minimums. (Id. at
14   ¶ 20.)      If an encounter does not meet them, unless an inmate refuses, it is marked
15   noncompliant. (Id.) The minimum-durations methodology went into effect on April 1,
16   2021. (Id.) Due to the review process detailed above, the Monitoring Bureau (“MB”) was
17   unable to implement it any sooner, foreclosing on Defendants’ ability to rely upon scores
18   prior to March 2021. (Id.)
19          C.      Plaintiffs Knew Defendants Were Complying With the Court’s Order.
20            On March 30, 2021, Defendants sent correspondence to Plaintiffs advising that the
21   “minimum durations” methodology would be implemented on April 1, 2021. See Exhibit
22   2 (Declaration of A. Hesman) at ¶ 3. On April 21, 2021, Defendants requested Plaintiffs
23   confirm that Defendants’ proposed language could be implemented. (Id. at ¶ 4.) Plaintiffs
24   did not respond. (Id.) On May 6, 2021, Defendants sent follow up correspondence
25   requesting a response. (Id. at ¶ 5.) Plaintiffs did not respond. (Id.) Instead, Plaintiffs
26   focused on preparing their instant Motion to Enforce, despite knowing Defendants were
27   awaiting a response from them to edit the Monitor Guide on this very issue, and knowing
28   Defendants were in compliance with the Court’s February 24, 2021 Order.

                                                   6
     Case 2:12-cv-00601-ROS Document 3907 Filed 05/24/21 Page 7 of 12



 1           D.   Plaintiffs’ Second Motion to Enforce.
 2           On May 10, 2021, without first attempting to meet and confer with Defendants to

 3   resolve the issue without unnecessary Court intervention, Plaintiffs filed a second motion

 4   to enforce alleging, “[s]ince the Court issued is order on February 24, 2021, Defendants

 5   have compiled and reported three months of CGAR scores while entirely failing to utilize

 6   methodology ordered by the Court. . .” 1 (Dkt. 3901 at 3.) The three months of data

 7   referenced in Plaintiffs’ motion were: (1) December 2020 CGARS; (2) summary of data

 8   from January 2021 encounters; and (3) summary of data from February 2021 encounters.2

 9   (Id.)

10           On May 11, 2021, Defense counsel emailed Plaintiffs’ counsel and again explained

11   that Defendants were complying with the Court’s Order. See Exhibit 2 at ¶ 6. Defense

12   counsel also advised that Defendants were not attempting to rely upon data calculated under

13   the previous methodology (including data generated in December 2020, January 2021, &

14   February 2021) and requested that Plaintiffs withdraw their Motion.3 (Id.) They refused.

15   (Id.)

16   II.     Argument
17           A.   Defendants are in Compliance With the Court’s February 24, 2021 Order.
18           Plaintiffs’ claim that Defendants have “compiled and reported three months of

19   CGAR scores” since the Court’s February 24, 2021 Order is based upon a misunderstanding

20   as to how CGAR data is generated, analyzed, and reported.

21           Following the end of a monitored month, Centurion has five days to provide ADCRR

22   with the data generated from that month. See Exhibit 1 at ¶ 3. While ADCRR usually

23           1
              This is not the first time Plaintiffs have sought Court intervention without meeting
24   and conferring with Defendants. (e.g., Dkt. 3822) Defendants believe the majority of
     disputes Plaintiffs bring to the Court’s attention can be resolved between the parties, which
25   would conserve resources, eliminate the unnecessary expenditure of attorneys’ fees, and
     promote judicial economy.
26          2
              As detailed above, these summaries regarding previously compiled data were
     prepared by Defendants in accordance with the Court’s February 24, 2021 Order. (Dkt.
27   3861 at 16.)
            3
28            Defendants reserve the right to reaudit these scores utilizing the new methodology.

                                                   7
     Case 2:12-cv-00601-ROS Document 3907 Filed 05/24/21 Page 8 of 12



 1   receives it within this timeframe, sometimes (for a variety of reasons) the receipt of data is
 2   delayed. (Id.) For example, some PMs require each facility to manually generate data, as
 3   opposed to running a report in eOMIS. (Id.)
 4          Upon receipt, the MB randomizes the data in preparation of auditing it to determine
 5   PM compliance. (Id. at ¶ 4.) After the audit, the results are input into the CGAR report.
 6   (Id.) It is up to each individual monitor within the MB to determine the order in which
 7   they audit the PMs and complete the CGAR, both with respect to the individual PM and the
 8   complex. (Id. at ¶ 5.) Not all PMs are created equal and, based upon individualized factors
 9   specific to the monitor, facility, and PM, each requires a different amount of time to audit
10   and record. (Id. at ¶ 6.) Such factors include, but are not limited to, the complexity of the
11   question; quality of source document and medical record entries; availability of staff; and
12   the monitor's schedule. (Id. at ¶ 7.) While the goal is to have the monitoring month’s audit
13   complete by the 25th of the following month, it is not always possible. (Id. at ¶ 8.)
14          After the audit is complete, Centurion is provided the opportunity to review the
15   preliminary findings and informally discuss them with the monitor before they are placed
16   in the CGAR report. (Id. at ¶ 9.) CGAR reports are generated on the last day of the auditing
17   month. (Id.) Once these “preliminary findings” are complete, Centurion has ten business
18   days, beginning the first day of the next month, to formally rebut any non-compliant finding.
19   (Id. at ¶ 10.) Upon receipt of a formal rebuttal, ADCRR reviews and analyzes it, and
20   provides a response within ten business days. (Id. at ¶ 11.) After the formal rebuttal period
21   has closed, CGARs are deemed final. (Id.) This is typically completed by the 21st of the
22   month following the auditing month. (Id.)
23          Data for December 2020 and January 2021 began being audited on January 1, 2021
24   and February 1, 2021, respectively. Because the Court’s Order was not issued until twenty-
25   three days later, Defendants could not have implemented the new methodology to calculate
26   scores for these months. While data for February 2021 began being audited on March 1,
27   2021, because Defendants were still assessing how to hire four psychiatrists, they were
28   unable to implement it on that date—just three business days later. As such, however,

                                                    8
     Case 2:12-cv-00601-ROS Document 3907 Filed 05/24/21 Page 9 of 12



 1   Defendants cannot rely upon the February 2021 (or any previous scores) because they were
 2   generated under the previous “mental-health clinician” methodology.              Defendants
 3   implemented the “minimum durations” methodology on April 1, 2021 and applied it to
 4   March 2021 data. Plaintiffs have been aware of this since March 30, 2021 and were aware
 5   of it when they filed their Motion. See Exhibit 2 at ¶ 3. It is therefore unclear what
 6   Plaintiffs’ Motion seeks to enforce.
 7         B.     Anecdotal Instances of Individual Inmate Treatment are Irrelevant to
                  Defendants’ Compliance With the Stipulation.
 8
            Plaintiffs’ Motion claims that “patients die by suicide after having contact with
 9
     mental health staff that fall below the minimum durations required by the Court[].” (Dkt.
10
     3901 at 4.) Plaintiffs do not attempt to connect such encounters to any suicide, nor is their
11
     Motion supported by a declaration from their mental health expert.
12
            The only relevant example Plaintiffs provide relates to alleged short encounters
13
     received by Patient 1. Specifically, they allege that two of Patient 1’s encounters were
14
     included in the sample for Defendants’ CGAR reports and marked compliant even though
15
     both fell short of the minimum durations established by the Court. This is false and is based
16
     upon inaccurate assumptions made by Plaintiffs. See Exhibit 1 at ¶ 25. During both
17
     encounters, which occurred on December 14 and 21, 2020, Patient 1 was seen for ten
18
     minutes. (Id. at ¶ 26.) This length meets the Court’s minimum durations. (Id.) While
19
     Plaintiffs assume that these ten minutes included “staff consultation and record review,”
20
     they are wrong.4 (Id.) The encounter record states, “[t]his writer met with Pt for a total of
21
     ten minutes with staff consultation and review.” (emphasis added).      (Id.) This verbiage
22
     means the patient was seen for ten minutes and staff consultation and record review were
23
     completed thereafter. (Id.) In fact, each of Patient 1’s contacts met the Court’s timeframes,
24
     except for the December 17, 2020, when he refused to participate in counseling services
25
     and a refusal to submit to treatment was completed. (Id. at ¶ 27.)
26
27          4
             This is another example of an issue that could have been resolved had Plaintiffs
28   conferred with Defendants prior to filing their Motion.

                                                   9
     Case 2:12-cv-00601-ROS Document 3907 Filed 05/24/21 Page 10 of 12



 1         C.     Plaintiffs’ Request for Appointment of a Receiver Should be Denied.
 2          Plaintiffs conclude their Motion with a one-sentence request that the Court appoint

 3   a receiver. (Dkt. 3901 at 6–7.) It is the same copy-and-pasted request with which they

 4   concluded their Response to Defendants’ Supplemental Response to OSC. (Dkt. 3887 at

 5   26–27.)

 6          Any consideration of a receiver is improper. (Dkt. 3456 at 5–6.) Both the Supreme

 7   Court and the Ninth Circuit have recognized—particularly in the prisoner litigation

 8   context—that a receiver is only appropriate to remedy an established constitutional

 9   violation. See Brown v. Plata, 563 U.S. 493, 511 (2011) (“Courts faced with the sensitive

10   task of remedying unconstitutional prison conditions must consider a range of available

11   options, including appointment of special masters or receivers and the possibility of consent

12   decrees.”); Plata v. Schwarzenegger, 603 F.3d 1088, 1093–94 (9th Cir. 2010)

13   (“[R]eceiverships are recognized equitable tools available to the courts to remedy otherwise

14   uncorrectable violations of the Constitution or laws.”); see also Plata v. Schwarzenegger,

15   2005 WL 2932253, at *23 (N.D. Cal. Oct. 3, 2005) (appointing receiver to “remedy the

16   violation of [inmates’] constitutional rights”); Shaw v. Allen, 771 F. Supp. 760, 764 (S.D.

17   W.Va. 1990) (appointing receiver to ensure jail met “federal constitutional standards”);

18   Newman v. State of Ala., 466 F. Supp. 628, 630 (M.D. Ala.1979) (appointing a receiver to

19   ensure prison meets “minimum constitutional standards”).

20          Unlike these cases, the Court has never found that Defendants’ noncompliance with

21   the Stipulation’s performance measures violated the constitutional rights of ADCRR

22   inmates. Even then, a receiver is not automatic. “Receivership is a remedy of last resort.”

23   Bracco v. Lackner, 462 F. Supp. 436, 456 (N.D. Cal. 1978); see also Plata, 2005 WL

24   2932253, at *1 (acknowledging that appointing a receiver is a “drastic” action); Dixon v.

25   Barry, 967 F. Supp. 535, 550 (D.D.C. 1997) (considering a receiver where it was “the only

26   remedy left”). The extraordinary nature of a receiver demands significant procedural

27   protections, for example, an order to show cause why a receiver should not be appointed

28   and an evidentiary hearing. Plata, 2005 WL 2932253, at **1-2. And after considering all

                                                   10
     Case 2:12-cv-00601-ROS Document 3907 Filed 05/24/21 Page 11 of 12



 1   of the evidence, the Court must consider a variety of factors. Id. at *23. Plaintiffs’ request
 2   should be denied.
 3   III.   Conclusion
 4          For these reasons, Plaintiffs’ Motion should be denied.
 5          DATED this 24th day of May, 2021.

 6                                              STRUCK LOVE BOJANOWSKI & ACEDO, PLC

 7
 8                                              By /s/Daniel P. Struck
                                                   Daniel P. Struck
 9                                                 Rachel Love
                                                   Timothy J. Bojanowski
10                                                 Nicholas D. Acedo
                                                   3100 West Ray Road, Suite 300
11                                                 Chandler, Arizona 85226

12                                                  Attorneys for Defendants

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   11
     Case 2:12-cv-00601-ROS Document 3907 Filed 05/24/21 Page 12 of 12



 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on May 24, 2021, I electronically transmitted the attached
     document to the Clerk's Office using the CM/ECF System for filing and transmittal of a
 3   Notice of Electronic Filing to the following CM/ECF registrants:
 4   Alison Hardy:           ahardy@prisonlaw.com
 5   Amelia M. Gerlicher:    agerlicher@perkinscoie.com;docketPHX@perkinscoie.com,
                             kleach@perkinscoie.com
 6
     Asim Dietrich:          adietrich@azdisabilitylaw.org; emyers@azdisabilitylaw.org;
 7                           phxadmin@azdisabilitylaw.org
 8   Corene T. Kendrick:     ckendrick@aclu.org
 9   Daniel Clayton Barr:    DBarr@perkinscoie.com; docketphx@perkinscoie.com;
                             sneilson@perkinscoie.com
10
     David Cyrus Fathi:      dfathi@npp-aclu.org; astamm@aclu.org;hkrase@npp-aclu.org
11
     Donald Specter:         dspecter@prisonlaw.com
12
     John Howard Gray:       jhgray@perkinscoie.com; slawson@perkinscoie.com
13
     Jose de Jesus Rico:     jrico@azdisabilitylaw.org
14
     Maya Abela              mabela@azdisabilitylaw.org
15
     Rose Daly-Rooney:       rdalyrooney@azdisabilitylaw.org
16
     Sara Norman:            snorman@prisonlaw.com
17
     Rita K. Lomio:          rlomio@prisonlaw.com
18
     Eunice Cho              ECho@aclu.org
19
     Jared G. Keenan         jkeenan@acluaz.org
20
     Casey Arellano          carellano@acluaz.org
21
     Maria V. Morris         mmorris@aclu.org
22
23         I hereby certify that on this same date, I served the attached document by U.S. Mail,
     postage prepaid, on the following, who is not a registered participant of the CM/ECF
24   System:
25         N/A
26                                            /s/Daniel P. Struck
27
28

                                                  12
